Citation Nr: 1033010	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-37 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a left 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from October 1969 to April 
1972. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This matter was previously before the Board in November 2009 when 
the Board remanded for further development.  After completing the 
requested development to the extent possible, a April 2010 
supplemental statement of the case continued to deny the claim, 
which was then returned to the Board for further appellate 
consideration.  The Board finds that there has been substantial 
compliance with its November 2009 remand.  Therefore, the Board 
will proceed to adjudicate the appeal.


FINDING OF FACT

The left knee disability, status post prosthetic replacement of 
the knee joint, is manifested by full extension and flexion 
limited to 125 degrees.  Chronic residuals consisting of severe 
painful motion or weakness in the affected extremity are not 
demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a left 
knee disability, status post prosthetic replacement of the knee 
joint, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5055, 5261, 5262(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in August 2006.  While this 
letter was furnished after the issuance of the appealed March 
2005 rating decision, the appeal was subsequently readjudicated 
in a Supplemental Statement of the Case issued in April 2010.  
This course of corrective action fulfills VA's notice 
requirements, as addressed in the Mayfield line of decisions.  
The Board further notes that this letter notified the Veteran 
that a disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the 
Veteran.  Additionally, he was afforded a VA examination in 
February 2010 that was fully adequate for the purposes of 
determining the current severity of his service-connected left 
knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analyses in the following decision are therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2009) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran is currently rated at 30 percent for left knee 
disability, status post prosthetic replacement of the knee joint 
under 38 C.F.R. § 4.71a, Diagnostic Code 5055 knee replacement 
(prosthesis).  Diagnostic Code 5055, for knee replacement, 
provides a minimum 30 percent rating.  A 60 percent rating is 
warranted for knee replacement with chronic residuals consisting 
of severe painful motion or weakness in the affected extremity.  
Diagnostic Code 5055 instructs that knee replacement with 
intermediate degrees of residual weakness, pain or limitation of 
motion be rated by analogy to diagnostic codes 5256, 5261, or 
5262.

Ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, warrants a 40 percent evaluation; at a favorable angle 
in full extension, or in slight flexion between 0 and 10 degrees, 
a 30 percent evaluation is warranted. Diagnostic Code 5256.

Under Diagnostic Code 5261, a 30 percent rating is warranted for 
extension limited to 20 degrees, a 40 percent rating is warranted 
for extension limited to 30 degrees, and a 50 percent rating is 
warranted for extension limited to 45 degrees.  

Under Diagnostic Code 5262, for impairment of the tibia and 
fibula, a 30 percent rating is warranted for malunion with marked 
knee or ankle disability.  A 40 percent rating is warranted for 
nonunion with loose motion, requiring a brace. 

The factors of disability regarding joints reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal (due to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted scars, etc.); (b) more 
movement than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.); (c) weakened movement 
(due to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); (d) excess fatigability; 
(e) in coordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II. 

III.  Background

In January 2005, the Veteran underwent a total knee replacement 
for his left knee.  As a result, a total temporary 100 percent 
evaluation was in effect from January 17, 2005 to March 1, 2006.  
A 30 percent evaluation was assigned from March 1, 2006.  The 
veteran has asserted that his disability warrants a rating higher 
than 30 percent for his left knee disability, status post 
prosthetic replacement of the knee joint.

The Veteran was afforded a VA examination in August 2006.  The 
Veteran stated that he experiences swelling and pain in his left 
knee.  He reported that walking half a mile, sitting down then 
getting back up, produced pain to a level of seven out of 10.  He 
stated that walking produced a clicking in his left knee.  He 
further stated that standing produced a pain on a level of five 
or six and that bending over increased this pain to seven.  He 
reported daily flare-ups lasting one to five hours with pain on a 
level of three to seven.  Upon examination, the Veteran had 90 
degrees of flexion with zero degrees of extension and no pain.  
Repetitive range of motion increased the pain to a level four.  
However, there was no increased weakness, decreased endurance, or 
in coordination following repetitive range of motion.  There was 
further no change in degrees of range of motion following 
repetition.  There was a tenderness with palpation in his 
superior patella, but no redness or warmth.  The diagnosis was 
for a left medial meniscetomy status post left total knee 
replacement with residual pain and decreased mobility.  

In a letter dated in December 2009, J.J.H., M.D., related that 
due to the left knee replacement the Veteran had been advised not 
to do activities that required running, jumping, climbing, 
squatting or lifting over 20 pounds on a frequent basis.

The Veteran underwent an additional VA examination in February 
2010.  The Veteran reported that following his knee replacement 
he continued to have pain anteriorly and medially.  He complained 
of some instability; however, he reported never having a fall or 
episode of dislocation.  He reported some effusion.  There was no 
locking, and no flare-ups.  There is a constant dull aching pain 
of a level six out of 10.  Upon examination, the Veteran had a 
small effusion in the knee.  His range of motion was from five 
degrees to 125 degrees, being five degrees shy of full extension.  
He achieved the same results with three times repetition.  The 
examiner reported that with multiple attempts at range of motion 
there was no fatigue, no weakness, no lack of endurance, no 
incoordination, and no pain.  The examiner reported that the 
limiting factor was due to pre-existing osteoarthritis and his 
knee replacement.  The Veteran's knee was stable in varus-valgus 
stress, both in 30 degrees of flexion and full extension.  The 
diagnosis was for total left knee arthroplasty with residual 
patellofemoral pain.  The examiner opined that the Veteran fell 
into the category of patients who after a total knee replacement 
"look good, but feel bad."  Stating that although x-rays and 
exams are good there is unexplained residual pain.  

IV.  Analysis

After a review of the evidentiary record, the Board finds that 
entitlement to an evaluation in excess of 30 percent for the left 
knee disability is not warranted.  

The evidence shows that the Veteran has full extension and there 
is no evidence that pain results in limitation of motion which 
would result in a compensable rating.  Therefore, a rating in 
excess of 30 percent is not assignable under diagnostic code 
5261.  As there is no evidence of any ankylosis or impairment of 
the tibia or fibula, a rating in excess of 30 percent is not 
warranted under Diagnostic Code 5256 or 5262.  As chronic 
residuals consisting of severe painful motion or weakness in the 
affected extremity have not been demonstrated, a higher 60 
percent rating is not warranted under Diagnostic Code 5055.  The 
Board acknowledges that while the Veteran has reported 
experiencing chronic pain and weakness, the level of disability 
experienced by the Veteran is contemplated by the 30 percent 
evaluation now in effect.  

The Board is aware of the Veteran's complaints of pain in his 
left knee.  There is, however, no objective evidence that pain on 
use of the joint results in limitation of motion to a degree 
which would support a higher rating.  38 C.F.R. §§ 4.40, 4.45; 
Deluca v. Brown, 8 Vet. App. 202 (1995).  Additionally, the 
Veteran's current evaluations of his right knee disability as 
noted herein address any the Deluca concerns of pain, 
fatigability, weakness, and in coordination.

Extra-schedular Consideration

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  However, in the second 
step of the inquiry, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Thun v. Shinseki, F.3d 1366 (Fed. 
Cir. 2009).  Here, as discussed above, the rating criteria for 
the service-connected left knee disability reasonably describe 
the Veteran's disability level and symptomatology.  Thus, as the 
Veteran's disability pictures are contemplated by the rating 
schedule, the assigned schedular evaluations are adequate, and no 
referral for extraschedular evaluations is required.  Id.


ORDER

Entitlement to an evaluation in excess of 30 percent for a left 
knee disability, status post prosthetic replacement of the knee 
joint, is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


